Blanchard, J.
This is an action in replevin. The only point that merits consideration is the contention of the ap*576pellants that the plaintiff must prove possession in the defendants at the time of the commencement of the action. One of the defendants admitted on the trial that at that time, the property in question was stored in his name, and it may be inferred that he controlled its possession. At the close of the trial, the defendants’ counsel excepted to so much of the learned court’s charge “ as holds that even if the defendants had no possession of the property, if they were in any way concerned in the wrongful sale of it, they are liable in an action for replevin.”
We think the law as stated by the court is sustained by the case of Nichols v. Michaels, 23 N. Y. 264, and by the more recent case of Sinnott v. Fridock, 165 id. 444.
Judgment should be affirmed, with costs.
Scott and O’Gorman, JJ., concur.
Judgment affirmed, with costs.